     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 1 of 8


 1   STEVEN L. MAYER (No. 62030)                     BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                     PARKER LAW & MEDIATION
 2   JEREMY T. KAMRAS (No. 237377)                   553 Douglass Street
     ARNOLD & PORTER KAYE SCHOLER LLP                San Francisco, CA 94114
 3   Three Embarcadero Center, 10th Floor            Telephone:    (415) 531-1791
     San Francisco, California 94111-4024            Email: bparker@pppsgv.org
 4   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400                    HELENE T. KRASNOFF
 5   Email: steve.mayer@arnoldporter.com             (admitted pro hac vice)
              sharon.mayo@arnoldporter.com           PLANNED PARENTHOOD FEDERATION OF
 6            jeremy.kamras@arnoldporter.com         AMERICA
                                                     1110 Vermont Avenue, NW, Suite 300
 7   DIANA STERK (admitted pro hac vice)             Washington, DC 20005-6300
     ARNOLD & PORTER KAYE SCHOLER LLP                Telephone:     (202) 973-4800
 8   250 West 55th Street                            Email: helene.krasnoff@ppfa.org
     New York, New York 10019-9710
 9   Telephone:    (212) 836-8000                    AMY L. BOMSE (No. 218669)
     Email: diana.sterk@arnoldporter.com             ROGERS JOSEPH O’DONNELL
10                                                   311 California St., 10th Floor
     RHONDA R. TROTTER (No. 169241)                  San Francisco, California 94104
11   OSCAR D. RAMALLO (No. 241487)                   Telephone:     (415) 956-2828
     ARNOLD & PORTER KAYE SCHOLER LLP                Email: ABomse@rjo.com
12   777 S. Figueroa Street, 44th Floor
     Los Angeles, California 90017
13   Telephone:     (213) 243-4000
     Email: rhonda.trotter@arnoldporter.com
14            oscar.ramallo@arnoldporter.com
15   Attorneys for Plaintiffs
16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                       SAN FRANCISCO DIVISION

19
     PLANNED PARENTHOOD FEDERATION                   Case No. 3:16-cv-00236-WHO
20   OF AMERICA, INC., et al.,
                                                     DECLARATION OF BETH H. PARKER
21                                                   IN SUPPORT OF PLAINTIFFS’ MOTION
                            Plaintiff,               FOR ATTORNEYS’ FEES AND NON-
22                                                   STATUTORY COSTS
            vs.
23                                                   Date:    November 18, 2020
     CENTER FOR MEDICAL PROGRESS, et al.,            Time:    2:00 p.m.
24
                                                     Place:   Courtroom 2, 17th Floor
                            Defendants.
25                                                   Judge:   Hon. William H. Orrick

26
27
28


                  PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 2 of 8


 1
             I, Beth H. Parker, declare:
 2
             1.      I am an attorney licensed to practice law in the State of California and currently
 3
      the founder and principal of Parker Law & Mediation. I make this Declaration upon personal
 4
      knowledge, except as otherwise stated, and, if called upon to testify, could and would testify
 5
      competently hereto.
 6
             2.      In 1977, I graduated magna cum laude with a B.A. from Yale University. In
 7
      1982, I graduated from Harvard Law School. I joined McCutchen, Doyle, Brown & Enersen
 8
      in 1982, where I became a partner in 1989, specializing in federal court complex litigation. I
 9
      remained with the firm as a partner after it merged and became Bingham McCutchen in 2002.
10
      In 2008, I joined Arnold & Porter as a partner, again specializing in complex litigation. At
11
      the time I left Arnold & Porter in 2013, my billing rate was $790 an hour.
12
             3.      During my tenure at McCutchen, Bingham and Arnold & Porter, I served on
13
      the pro bono committees of the respective firms, including Chair at McCutchen, and engaged
14
      in substantial civil rights litigation. In that capacity, I applied for and received attorneys' fees
15
      in several civil rights cases before the US District Court, Northern District of California.
16
      Those included Jones v. City & County of San Francisco, 976 F. Supp. 896 (1997); Stone v.
17
      City & County of San Francisco, 968 F.2d 850, cert. denied, 506 U.S. 1081 (1993); and
18
      Planned Parenthood Association of Alameda/San Francisco v. Christian Action Counsel
19
      (1990). I have also applied for and been awarded attorneys' fees in California state courts.
20
      See, e.g., Satorre v. San Mateo (2013).
21
             4.      In 2013, I became the Chief Legal Counsel for Planned Parenthood Affiliates
22
      of California and the California Planned Parenthood Education Fund (collectively "PPAC").
23
      PPAC is the advocacy arm for the seven Planned Parenthood affiliates located in California,
24
      which collectively operate 107 health centers and serve over 800,000 patients a year. In my
25
      capacity as Chief Legal Counsel, I created and oversaw a legal team to serve the California
26
      affiliates, drafted and advocated for legislation before the California Legislature, worked with
27
      various California administrative agencies on a large variety of state-wide issues, and handled
28

                                                                                                       Page 1
                  PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 3 of 8


 1    litigation and provided legal advice to PPAC, the seven Planned Parenthood affiliates and

 2    their 501(c)(4) counterparts.

 3            5.     In 2018, I joined Planned Parenthood Northern California ("PPNorCal") as

 4    General Counsel. Through PPNorCal, I also was retained to serve as General Counsel for

 5    Planned Parenthood Pasadena & San Gabriel Valley ("PPPSGV") and Planned Parenthood

 6    California Central Coast ("PPCCC"). Because I had been serving as counsel in the CMP

 7    litigation for the California affiliates, PPAC entered into an agreement with PPNorCal

 8    whereby I would continue to handle the CMP litigation on behalf of all seven California

 9    affiliates.

10            6.     In July 2020, I left PPNorCal and formed Parker Law & Mediation, where I

11    continue to provide legal representation to PPNorCal, PPPSGV, PPCCC and PPAC.

12            7.     I have litigated at the trial and appellate levels, and in federal and state courts

13    across the country. I have litigated cases from the initial stages of preparation through

14    motion practice, discovery, trial, and post-trial motions. I have handled nine trials to

15    completion. I have also presented oral argument and briefing at the federal and California

16    appellate level and submitted briefs to the United States Supreme Court and the California

17    Supreme Court.

18            8.     During my career, I have served as lead counsel or co-counsel on more than

19    twenty-five cases involving access to reproductive health care. See, e.g., Gonzales v. Carhart,

20    550 U.S. 124 (2007); Planned Parenthood Golden Gate v. Garibaldi, 107 Cal. App. 4th 345

21    (2003); Planned Parenthood Golden Gate v. Foti, 83 Cal. App. 4th 347 (2000); Planned

22    Parenthood Association of San Mateo County v. Operation Rescue, 50 Cal. App. 4th 290

23    (1996), cert. denied, 522 U.S. 811 (1997); Planned Parenthood of Santa Barbara, Ventura

24    and San Luis Obispo v. City of Santa Maria, 16 Cal. App. 4th 685 (1993); Planned

25    Parenthood of San Mateo County v. Holy Angels Church, 765 F. Supp. 617 (N.D. Cal. 1991).

26    I have also authored numerous amicus briefs on cases involving reproductive rights. See, e.g.,

27    Isaacson v. Horne, 716 F.3d 1213 (9th Cir. 2013); Hoye v. City of Oakland, 653 F.2d 835 (9th

28

                                                                                                       Page 2
                    PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                      Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 4 of 8


 1    Cir. 2011); Catholic Charities of Sacramento, Inc. v. Superior Court, 32 Cal.4th 307 (2004);

 2    American Academy of Pediatrics v. Lungren, 16 Cal.4th 307 (1997).

 3           9.     I have presented on reproductive rights and related issues to numerous

 4    professional and lay audiences, including at law schools, before bar associations and other

 5    professional organizations.

 6           10.    Due to my role at PPAC, I was involved from the inception with the issues that

 7    surrounded the release of Defendants' videos. I conducted the initial factual and legal

 8    investigation of Defendants on behalf of the California affiliates and explored the possibility of

 9    filing suit against them. Initially, I approached another well known San Francisco law firm,

10    Rosen Bien Galvin & Grunfeld, due to their expertise with civil rights matters. Together, we

11    did substantial research into potential claims and possible defenses. Ultimately, Rosen Bien

12    decided that the case was too big, and that they did not have enough resources, to handle what

13    would undoubtedly be protracted and highly contested litigation. At that point, Helene

14    Krasnoff of PPFA and I approached Arnold & Porter. One of the conditions of A&P's retainer

15    was that I would remain as counsel for the seven California plaintiffs to lessen the

16    communication burden with each of them.

17           11.    While I was at PPAC, due to the many competing aspects of my job, I kept only

18    sporadic time records of the time I spent on the CMP litigation. After I joined PPNorCal in

19    January 2018, I kept detailed time records, which were submitted in invoice form to PPAC,

20    which paid for the time under its arrangement with PPNorCal.

21           12.    The following paragraphs describe the work I did on this litigation in more

22    detail. All of the statements that follow that reflect how many hours I spent on various phases

23    of the cases are based on contemporaneous time records that I prepared on or near the time

24    reflected in the records. At all stages of the litigation, my time includes time spent advising the

25    seven California affiliates about the status and strategy of the litigation and seeking their

26    guidance on various strategic decisions.

27           13.    Complaint/Initial Pleadings: After Defendants’ videos were released in July

28    2015, I undertook the underlying factual and legal investigation of CMP and the involvement

                                                                                                      Page 3
                   PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 5 of 8


 1    of the various named Defendants. As mentioned above, I worked closely with Rosen Bien and

 2    subsequently with Arnold & Porter in drafting the complaint, conducting much of the

 3    preliminary factual and legal research and making many of the initial strategy decisions. I also

 4    reported on the progress of the case and strategy to the California CEOs and the California

 5    Boards of Directors. I reviewed and revised all of the initial pleadings and motions. I

 6    participated in strategic discussions about Defendants’ anti-SLAPP motions, reviewed and

 7    revised all briefs submitted to both the trial and appellate court in connection with these

 8    motions, attended all hearings and kept the California named plaintiffs apprised of this stage of

 9    the litigation. The records we have been able to locate indicate that I spent 324.25 hours on this

10    portion of the case.

11           14.    Discovery: I coordinated the production of documents for the seven California

12    affiliates. In particular, I worked closely with PPNorCal, PPCCC and PPPSGV on their

13    respective document productions and coordinated productions with the General Counsels for

14    PPPSW, PPMM, PPOSBC and PPLA. I also reviewed documents to ensure that identifying,

15    irrelevant, or privileged information was properly redacted. I was involved in many strategic

16    discussions and decisions about how to classify documents as confidential or highly sensitive.

17    Because of my familiarity with the California affiliate operations, as well as my work handling

18    the investigation of the fetal tissue programs in California, I was involved in coordinating all of

19    the depositions of the California personnel and the deposition preparation of multiple Planned

20    Parenthood California affiliate witnesses including Gene Boyett (PPNorCal), Jenna Tosh

21    (PPCCC), and Sheri Bonner (PPPSGV). With respect to these witnesses, I located relevant

22    documents and information and contributed to witness outlines and strategy discussions. I also

23    attended some of the depositions. I was the only attorney from a Planned Parenthood entity

24    who helped to prep these witnesses and who attended their depositions. I was involved in all

25    strategic decisions regarding scope of discovery of particular issues and motions to compel. I

26    reviewed and revised all briefing on motions to compel and attended the hearings. I worked

27    directly with several expert witnesses, provided them with background information about the

28    case, helped them draft their expert reports, and helped prepare them for their depositions. As

                                                                                                     Page 4
                   PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 6 of 8


 1    an exercise of billing judgment, Plaintiffs are not seeking fees for the time I spent traveling for

 2    hearings and depositions. Time spent on the discovery phase during that period: 356.00 hours.

 3           15.     Disqualification: I reviewed and revised all briefing for the motion to disqualify

 4    Judge Orrick and the subsequent appeal. I also arranged for and drafted the factual

 5    declarations about PPNorCal submitted in connection with that motion. Time spent on the

 6    motion for disqualification after 2017: 19.5 hours.

 7           16.     Summary Judgment: I reviewed various drafts of summary judgment briefing

 8    and made edits to the briefing, as well as participated in strategy discussion regarding the

 9    motions. I also did some research on discrete issues in which I had specialized expertise.

10    Time spent on summary judgment motions: 52.75.

11           17.     Pre-trial work: Prior to trial, I participated in strategy sessions with counsel

12    regarding witness selection—particularly regarding California affiliate witnesses—witness

13    order, and documents to be used at trial. I also worked with California affiliate staff, Arnold &

14    Porter staff, and California affiliate witnesses on logistics regarding the trial. I worked closely

15    with lead trial counsel on the selection of jury consultants, providing them with background

16    information on the case and assisting them with various aspects of their work. I reviewed and

17    revised all pretrial submissions, including motions in limine and jury instructions. Time spent

18    on pretrial work: 96 hours.

19           18.     Trial: I attended every day of the trial as counsel for the California named

20    plaintiffs. I helped to prep multiple affiliate witnesses, and some experts, for trial, including

21    reviewing relevant documents and contributing to witness outlines and strategy discussions. I

22    was involved in strategy discussions regarding opening and closing statements, jury

23    instructions, testifying witnesses and other aspects of the trial, ensuring that the California

24    affiliates' interests and perspective were represented. I was the only California affiliate

25    attorney who participated at trial and trial-related preparation. I also regularly kept all of the

26    California affiliates apprised of the status of the case. Time spent on trial: 240 hours.

27           19.     My individual time records for this matter, based on the entries, reflect that from

28    August 2015 – November 14, 2019, excluding the categories of time for which Plaintiffs are

                                                                                                        Page 5
                   PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 7 of 8


 1    not seeking fees as discussed above, I billed 1088.5 hours to this matter. Of this time, I spent

 2    324.25 on the complaint/initial pleading stage, 356 hours on discovery-related aspects of the

 3    case, 19.5 hours on the disqualification motions, 52.75 hours on summary judgment, 96 hours

 4    on pre-trial work, and 240 hours during the trial.

 5                  I declare under penalty of perjury under the laws of the United States of

 6    America that the foregoing is true and correct. Executed this 15th day of September, 2020, in

 7    San Francisco, California.

 8
                                                           /s/ Beth H. Parker
 9                                                         Beth H. Parker
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                      Page 6
                  PARKER DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-8 Filed 09/18/20 Page 8 of 8


 1                                       ECF ATTESTATION
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3   this document has been obtained from the signatory.
 4
 5   Dated: September 18, 2020                      /s/ Steven L. Mayer_
                                                       Steven L. Mayer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
